Citation Nr: 1018659	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-23 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hearing loss has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for tinnitus has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to 
October 1966.

The RO previously denies service connection for bilateral 
hearing loss and tinnitus in October 1983.  Although notified 
of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2006 rating decision in which the RO, inter 
alia, denied a request  to reopen claims for service 
connection for hearing loss and tinnitus.  In April 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in May 2007, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2007.

In October 2009, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a 
waiver of initial RO consideration of the evidence.   See 
38 C.F.R. § 20.1304 (2009).  

In April 2010, the Veteran testified during a Board video-
conference  hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is also of record.  

For the reason expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 




REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal  is warranted.

The record reflects that there are outstanding VA medical 
records which may be pertinent to the claims  on appeal.  In 
this regard, the Veteran reported during the April 2010 Board 
videoconference hearing that he was currently being treated 
for hearing loss and tinnitus at VA Medical Center (VAMC) 
Jamaica Plains, Massachusetts.  In addition to current 
treatment, the Veteran testified that within 20 days of his 
discharge from active duty in 1966, he sought treatment for 
hearing loss and ringing in the ears at  Jamaica Plains VAMC.  
He also mentioned that he had an audiology examination during 
last February.  Additionally, he said that a year previously, 
an audiologist from Jamaica Plains VAMC wrote a statement 
linking his hearing loss and tinnitus to being exposed to 
bomb explosions while he was on active duty.  While the 
claims file currently includes outpatient treatment records 
from VAMC Brockton dated from August 1967 to September 2005, 
as well as a December 2009 audiology report from an unnamed 
facility, no outpatient records from  the Jamaica Plains VAMC 
appear to be of record.  The Veteran's testimony indicates 
that more records of VA treatment for hearing loss and 
tinnitus are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain 
VAMC Jamaica Plains any outstanding records of medical 
evaluation and/or treatment for hearing loss and tinnitus 
since 1966, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities.

Additionally, to ensure that all due process requirements are 
met, the RO should also give the Veteran another opportunity 
to provide information and/or evidence pertinent to the 
claims on appeal.  The RO's letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period.

Thereafter,  the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  For 
the sake of efficiency, the RO's adjudication of the claims 
should include evidence submitted directly to the Board in 
October 2009, notwithstanding the waiver of initial RO 
consideration of the evidence.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the  Jamaica 
Plains VAMC all outstanding  records of 
evaluation and/or treatment for hearing 
loss and tinnitus, since  1966..  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the requests to 
reopen on  appeal in light of pertinent 
evidence (to include evidence submitted 
directly to the Board in October 2009) and 
legal authority.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


